Citation Nr: 0208109	
Decision Date: 07/19/02    Archive Date: 07/29/02

DOCKET NO.  98-08 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for Human 
Immunodeficiency Virus (HIV) infection.

2.  Entitlement to service connection for an undiagnosed 
illness manifested by sleep disturbances, nausea, vomiting 
blood, an eating disorder, aching muscles and joints, and 
loss of visual acuity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel



INTRODUCTION

The appellant is a veteran who had confirmed active service 
from March 1985 to January 1991.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
February 1998 rating decision by the Oakland, California, 
Regional Office (RO), which denied service connection for HIV 
infection and an undiagnosed illness.  The veteran initially 
requested a hearing before a hearing officer, but withdrew 
his request in February 1999.


FINDINGS OF FACT

1.  The veteran's HIV infection did not occur during his 
military service.

2.  The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War, until November 1990.

3. Sleep disturbances, nausea, vomiting blood, and aching 
muscles and joints are related to the veteran's HIV 
infection, and are not related to his military service.

4.  There is no competent evidence of an eating disorder or 
loss of visual acuity.


CONCLUSIONS OF LAW

1.  Service connection for HIV infection is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).

2.  Service connection for an undiagnosed illness manifested 
by sleep disturbances, nausea, vomiting blood, an eating 
disorder, aching muscles and joints, and loss of visual 
acuity is not warranted.  38 U.S.C.A. §§ 1110, 1117, 1118, 
1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.317 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001).  This legislation eliminated the well grounded claim 
provisions previously in effect and provided, among other 
things, for notice and assistance to claimants under certain 
circumstances.  Regulations implementing the VCAA have now 
been published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The VCAA and implementing regulations apply in 
the instant case.  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  [In Dyment 
v. Principi, 287 F.3d 1377 (2002), and Bernklau v. Principi, 
No. 00-7122 (Fed. Cir. May 20, 2002), the United States Court 
of Appeals for the Federal Circuit held that the "duty to 
assist" provisions of section 3(a) of the VCAA do not have 
retroactive effect.  The Board remains bound by VAOPGCPREC 
11-2000, which held that they do.  Regardless, for the 
reasons explained below, the matter of VCAA retroactivity is 
moot.]

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing regulations.  
The claim has now been considered on the merits.  The record 
includes service medical and personnel records, VA 
examination reports, and private medical records.  The 
veteran has been notified of the applicable laws and 
regulations.  Discussions in the rating decision, in the 
statement of the case, and in the supplemental statement of 
the case have informed him what he needs to establish 
entitlement to the benefits sought and what evidence VA has 
obtained.  Thus, the veteran's procedural rights have not 
been abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
Where, as here, there has been substantial compliance with 
the VCAA and the implementing regulations, a remand for 
further review in light of the implementing regulations would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided).  

Factual Background

Service medical records reveal no positive HIV tests.  An 
April 1990 HIV test, which appears in the dental records, was 
negative.  On December 1990 separation examination, blood 
tests were negative, although there is no indication that HIV 
was specifically tested.  Vision was 20/20 bilaterally for 
distant vision, and 20/15 bilaterally for near vision.  The 
veteran has alleged that he underwent an HIV test in October 
1990, and his representative has alleged testing in July and 
December 1990.  However, numerous inquiries of the National 
Personnel Records Center (NPRC) have revealed no further 
medical records.  The veteran's service personnel record was 
reviewed on microfiche, including the record of his 
administrative separation.  It does not contain any further 
information on HIV testing.  The administrative separation in 
January 1991 indicates that it was based upon an October 1990 
admission by the veteran that he was homosexual, and not upon 
a positive HIV test.  Printed copies of the microfiche, 
although produced and contained in the claims file, are 
generally illegible.

Private treatment records from February 1996 to July 1996 
reveal positive HIV test results from February 1996.  The 
veteran reported his first positive test was a month prior.  
He was asymptomatic from his HIV.  In June 1996, the veteran 
presented with "intolerance to the anti-retroviral 
medications...."  The intolerance resolved by July 1996.

On December 1997 VA vision examination, no defect of vision 
was noted.  Vision was 20/20 bilaterally, uncorrected, for 
both near and far sight.  There was no diplopia or visual 
field deficit.  The examiner noted that the veteran was HIV 
positive since January 1994.

On December 1997 VA psychiatric examination, the veteran 
reported that he had not seen a doctor for the past year and 
a half.  He lost health care coverage and could not afford 
the medication.  He complained of nausea and vomiting every 
morning.  He had pain in the bones of his arms and headaches.  
He denied any illnesses normally associated with Acquired 
Immune Deficiency Syndrome (AIDS).  He served in the Persian 
Gulf from May 1990 to November 1990.  He did not see combat, 
nor was he exposed to oil well fires.  He was stationed 
aboard a ship as a cook, but spent weekends ashore.  He did 
recall donning gas masks and chemical suits on occasion when 
ashore.  The veteran stated that he had HIV tests in 1989 and 
in November 1990, which he never learned the results of.  He 
was first aware of a positive HIV test in 1995.  He initially 
had some insomnia upon learning he was HIV positive, and now 
is occasionally awakened by nausea.  At times, the veteran 
forced himself to eat, and he had lost 25 pounds.  No 
psychiatric disorders were diagnosed.

On December 1997 VA general medical examination, the examiner 
reviewed the claims file.  The veteran was on ATZ and CT3 
medication, and had no opportunistic infections.  The veteran 
served in the Persian Gulf War prior to the start of armed 
conflict, and was not exposed to chemical or biological 
agents.  Sleep disturbances were related to anxiety 
associated with HIV.  He had difficulty falling asleep, and 
awoke several times a night.  Two months prior, he had an 
isolated episode of hematemesis which a physician attributed 
to his medications.  Medication also caused chronic nausea 
and daily vomiting.  There was no evidence of an eating 
disorder, and the veteran denied any such condition.  The 
veteran complained of transient arthralgias in his hands in 
the morning, with one half hour of morning stiffness.  
Physical examination was unremarkable.  The diagnosis was HIV 
infection, which caused sleep disturbances, hematemesis, 
myalgias and arthralgias, and nausea.  There was no eating 
disorder present, nor any condition which could be attributed 
to service in the Persian Gulf War.

Private medical records from March and April 1998 reveal 
treatment for HIV infection with complete repression of 
viremia.  The veteran was on medication, and tolerating it 
well.

Analysis

Service connection will be granted for a disability if it is 
shown that the veteran suffers from such disability and that 
it resulted from an injury suffered or disease contracted in 
line of duty, or from aggravation in line of duty of a 
preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  In order to prevail on the merits on the 
issue of service connection, there must be medical evidence 
of current disability; medical or, in certain circumstances 
lay, evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disability.  Hickson v. West 12 Vet. App. 247, 253 (1999).

The pertinent law regarding service connection claims for 
undiagnosed illnesses, effective prior to March 1, 2002, is 
that service connection may be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2001.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i).  62 
Fed. Reg. 23139, 63 Fed. Reg. 11122.  In an interim final 
rule, VA extended the period within which such disabilities 
must become manifest to a compensable degree in order for 
entitlement for compensation to be established to December 
31, 2006.  66 Fed.Reg. 56614-56615 (November 9, 2001).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities (rating schedule) for a 
disease or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  A disability 
referred to in this section shall be considered service 
connected for the purposes of all laws in the United States. 
38 C.F.R. § 3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

However, compensation shall not be paid under this section: 
if there is affirmative evidence that an undiagnosed illness 
was not incurred during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; or if there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's most 
recent departure from active duty in the Southwest Asia 
theater of operations during the Persian Gulf War and the 
onset of the illness; or if there is affirmative evidence 
that the illness is the result of the veteran's own willful 
misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 
3.317(c).

Effective March 1, 2002, Congress liberalized the laws 
pertaining to service connection for undiagnosed illnesses.  
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107- ___ (H.R. 1291) (Dec. 27, 2001).  Subsection (a) 
of 38 U.S.C.A. § 1117 is amended to read as follows: 

(a)(1) The Secretary may pay compensation under this 
subchapter to a Persian Gulf veteran with a qualifying 
chronic disability that became manifest--(A) during 
service on active duty in the Armed Forces in the 
Southwest Asia theater of operations during the Persian 
Gulf War; or (B) to a degree of 10 percent or more 
during the presumptive period prescribed under 
subsection (b).  (2) For purposes of this subsection, 
the term `qualifying chronic disability' means a chronic 
disability resulting from any of the following (or any 
combination of any of the following):
(A) An undiagnosed illness, (B) A medically unexplained 
chronic multisymptom illness (such as chronic fatigue 
syndrome, fibromayalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, (C) 
Any diagnosed illness that the Secretary determines in 
regulations prescribed under subsection (d) warrants a 
presumption of service-connection.

Subsection (c)(1) of section 1117 is amended as follows: 

(A) in the matter preceding subparagraph (A), by 
striking `for an undiagnosed illness (or combination of 
undiagnosed illnesses)'; and (B) in subparagraph (A), by 
striking `for such illness (or combination of 
illnesses)'.

Section 1117 is further amended by adding at the end the 
following new subsection:

(g) For purposes of this section, signs or symptoms that 
may be a manifestation of an undiagnosed illness or a 
chronic multisymptom illness include the following:  (1) 
Fatigue, (2) Unexplained rashes or other dermatological 
signs or symptoms, (3) Headache, (4) Muscle pain, (5) 
Joint pain, (6) Neurological signs and symptoms, (7) 
Neuropsychological signs or symptoms, (8) Signs or 
symptoms involving the upper or lower respiratory 
system, (9) Sleep disturbances, (10) Gastrointestinal 
signs or symptoms, (11) Cardiovascular signs or 
symptoms, (12) Abnormal weight loss, (13) Menstrual 
disorders.

In addition, 38 U.S.C.A. § 1118(a) is amended by adding at 
the end the following new paragraph:  

(4) For purposes of this section, signs or symptoms that 
may be a manifestation of an undiagnosed illness include 
the signs and symptoms listed in section 1117(g) of this 
title.

Generally, when the laws or regulations change while a case 
is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary, or if 
the law permits the Secretary to do otherwise and the 
Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 312-13 
(1991).  In this case, Congress provided an explicit 
effective date of March 1, 2002, preventing retroactive 
application prior to that date.  However, given that this 
claim is for service connection, not an increased evaluation, 
and in light of the discussion below showing that the outcome 
of the claim is the same regardless of which version of 
sections 1117 and 1118 is applied, the effective date of the 
revisions is not of primary importance.

HIV infection

There is no evidence of HIV infection in service.  The 
earliest positive HIV test was in February 1996; a doctor 
reported that the veteran had actually learned of his HIV 
positivity a month earlier.  The latest test noted in the 
service medical record, in April 1990, is negative.  Although 
the veteran has alleged HIV testing at several times 
following April 1990, no evidence of later tests is found in 
the service medical or personnel records.  The veteran is 
also unable to indicate whether any of the alleged tests were 
positive.  He reported to a VA examiner in December 1997 that 
he wanted to find out if he was HIV positive in the military.

Because there is no evidence of HIV infection in service, a 
nexus between the current infection and military service 
cannot be established.  This lack of two critical elements of 
service connection mandates that the claim be denied.


Undiagnosed illness

As was noted above, in the case of veterans of the Persian 
Gulf War, service connection may be granted for a chronic 
disability resulting from an undiagnosed illness, where the 
disability was manifested during such service or before 
December 31, 2006.  The disability cannot be attributable to 
any known clinical diagnosis.  Here, the veteran has 
complained of an undiagnosed illness manifested by sleep 
disturbances, nausea, vomiting blood, an eating disorder, 
aching muscles and joints, and loss of visual acuity.

The veteran denied any eating disorder in a December 1997 VA 
examination, and in a VA psychiatric examination that same 
month, no mental disorders or diseases were diagnosed.   
Further, VA vision examination in December 1997 showed no 
visual deficiency.  The veteran's vision was 20/20 
bilaterally, for both near and far vision.  While this may 
represent some loss of visual acuity in near vision since the 
separation examination, it does not constitute a disability.  
Because no vision disability or eating disorder are shown, 
service connection may not be granted on any basis.  A 
showing of a present disability is a critical element of 
service connection.

In the case of the veteran's remaining complaints, the 
medical evidence demonstrates that all are secondary to the 
veteran's positive HIV status and retrovirus medication.  
Nausea, vomiting of blood, and aching muscles and joints were 
related to the medication the veteran took to suppress the 
HIV virus.  This was diagnosed by the VA examiner in December 
1997, and private medical records showing a reaction to the 
medication in 1996 support this conclusion.  The VA 
examination report also indicates that a private physician 
had informed the veteran that his medication had caused many 
of his symptoms.

The sleep disturbances were attributed by a VA examiner to 
tension related to his HIV positive status, and the veteran 
indicated to a psychiatric examiner that he awoke due to 
nausea, which is also HIV related.

The sole evidence that the veteran's complaints are the 
manifestations of an undiagnosed illness is the veteran's own 
statements, and as a layperson, he is not competent to render 
an opinion on a matter which requires specialized medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Because the medical evidence establishes that the veteran's 
various complaints are not due to an undiagnosed illness, but 
are instead secondary to his HIV positive status and 
accompanying treatment, the presumptive service connection 
provisions of 38 C.F.R. § 3.317 are not applicable.  Further, 
because the HIV infection is not service connected, as 
discussed above, secondary service connection is also not 
warranted.  38 C.F.R. § 3.310.  The veteran has not alleged, 
nor does the evidence show, that direct service connection is 
warranted.

In reaching this decision, the Board recognizes that the 
veteran has not been provided notice of the revisions to 
38 U.S.C.A. §§ 1117 and 1118.  Nevertheless, the Board finds 
that adjudication of the veteran's claim at this time is not 
prejudicial to the veteran.  As noted above, the competent 
medical evidence of record establishes that the veteran does 
not have a current vision disability or eating disorder, and 
that his remaining symptoms have been linked to his positive 
HIV status and retrovirus medication.  Additional 
adjudication by the RO under the revised version of section 
1117 and 1118 simply would not change these facts.  Therefore 
the Board finds that a remand would serve no useful purpose.  
See Soyini, 1 Vet. App. at 540 and 546, and Sabonis, 6 Vet. 
App. at 426 and 430.  The Board finds that it is not 
prejudicial to the veteran to proceed to adjudicate the claim 
on the current record.  Bernard, 4 Vet. App. 384.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b) (West 1991).

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for HIV infection is denied.

Service connection for an undiagnosed illness manifested by 
sleep disturbances, nausea, vomiting blood, an eating 
disorder, aching muscles and joints, and loss of visual 
acuity is denied.



		
	JASON R. DAVITIAN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

